HAL P. DEKLE, Circuit Judge.
Final judgment: This cause coming on for entry of final judgment based on the court’s1 order granting summary judgment to the plaintiff dated March 27, 1967, and on the stipulation of the parties dated July 20, 1967, and the court being otherwise fully advised in the premises.
It is ordered and adjudged that the plaintiff Manual Antonio Vega y Arminan, do have and recover judgment from the defendant Confederation Life Association, a Canadian insurance corporation, in the sum of $5,592.52 with interest thereon in the sum of $2,096.92, together with the costs expended in this action by the plaintiff in the sum of $23.50, and an attorney’s fee in the sum of $1,500, for all of which sums let execution issue forthwith.